DETAILED ACTION
This action is in response to the amendments filed on Jan. 14th, 2022. A summary of this action:
Claims 1-4, 10-13, 16-19 have been presented for examination.
Claims 1, 4, 10, 13 have been amended
Claims 16-19 are newly presented 
Claim 13 is objected to because of informalities 
The specification is objected to for new matter
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 1-4, 10-13, 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of a mathematical concept without significantly more. 
Claims 1-4, 10-13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al., “A priori derivation of the lattice Boltzmann equation”, 1997 in view of Wilson, “Stabilization, Extension and Unification of the Lattice Boltzmann Method Using Information Theory”, PhD Dissertation, University of Toronto, 2016 in view of Tsallis, “Some Comments on Boltzmann-Gibbs Statistical Mechanics”, 1995 
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the interpretation
	The prior interpretation is maintained. In addition, the Examiner notes that while claims are read in view of the specification, it is improper to import limitations from the specification into the claims.

Applicant submits (Remarks, page 13): “Applicant respectfully notes that in the above equation, the left-hand-side is known, while the right-hand-side is unknown. The symbol rLin the right-hand side of the equation represents the collision rule which must be found.”

Examiner’s Response:
	The argument is not persuasive. 
	The equation recites “=”, i.e. A = B. 
	As stated in the prior action, “A” [ the left-hand side] represents the continuous, integral form – which is “equal to” the discretized representation B – see the cited portion of the rejection.
	This is merely what the math states, and what is conveyed to a skilled person by the previously cited portions of the specification, e.g. ¶18. 
	Also see ¶ 67 – the subscript “i” for “vi” is to indicate “the discretized particle velocity set” , similar for “i" in fi as per ¶ 85
	Also, to clarify: this is interpreted by a person having ordinary skill in the art. 

Applicant submits (Remarks, page 13): “Respectfully, ri must be found for discretized space in contrast to fr which refers to continuous space.”

Examiner’s Response:
	The argument is ambiguous, as it appears to simply be rephrasing the Examiner’s prior statement – see the rejection, “this is the discretized version”. As to the “must be found” portion of the argument: again, “=” as in the claim equations is clear to its meaning, as well as the equations themselves, including when read in light of the instant specification by a person having ordinary skill in the art. 
	
Applicant submits (Remarks, page 15):  “Paragraph [0088] of the Specification makes clear that the interpretation of f;, = ri = fr is incorrect, as recited in Equation 15 (reproduced below)...As indicated...”

Examiner’s Response:
	This argument is not persuasive. 
	See the “In other words” portion of the rejection which clarified on this in more explicit form, using the equations from the specification – the argument ignores the other equations and instead reads equation 15 in a vacuum, instead of being taken in combination with the other portions of the disclosure as a skilled person would have done. 

Applicant submits (Remarks, page 15): “Respectfully, this interpretation of the equations is not correct. The claimed equation is used to derive ri...”

Examiner’s Response:
	This argument is not persuasive. 
	A skilled person would have been able to follow the derivation in the instant specification, as the Examiner had clarified on – which results in equations 19-21 in the specification. 

Applicant submits (Remarks, page 17-18): “The rejection states that feq = fr(v, u, 0). Respectfully, this interpretation is incorrect. The Taylor series expansion of the Maxwell-Boltzmann distribution function feq is different from the Tsallis distribution fr which can be explicitly obtained from the Tsallis entropy defined as Equation 4. Similar misrepresentations can be found on pages 9-17 of the rejection...”

Examiner’s Response:
	This argument is not persuasive. 
	See MPEP § 2145: “However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)”
	The Examiner has provided several pieces of evidence to support the previously stated interpretation, including both the intrinsic evidence of the disclosure, and extrinsic evidence.

	In addition: see MPEP §2111: “The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the USPTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.")”

Regarding the § 112(a) Rejection
	In view of the applicant’s amendments, the § 112(a) rejection is withdrawn.

Regarding the § 101 Rejection
	The rejection is maintained.

Applicant submits (Remarks, page 20): “...Applicant submits that the claimed invention does not constitute an abstract idea as required by the MPEP and under Step 2A of the Guidance. Specifically, Applicant submits that the claimed invention is merely based or involves certain abstract ideas, but does not recite an abstract idea as required by the MPEP and Guidance. A claim, though relating to an abstract idea, may nonetheless meet the requirements for patentability and not fall under the judicial exception...”

Examiner’s Response:
	This is not persuasive.	
	The presently claimed invention is not merely reciting the usage of an underlying mathematical concept, but rather recites a mathematical concept, without significantly more.
	To clarify: see MPEP §2106.05(e): “Diamond v. Diehr provides an example of a claim that recited meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 450 U.S. 175, 209 USPQ 1 (1981). In Diehr, the claim was directed to the use of the Arrhenius equation (an abstract idea or law of nature) in an automated process for operating a rubber-molding press. 450 U.S. at 177-78, 209 USPQ at 4. The Court evaluated additional elements such as the steps of installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, and found them to be meaningful because they sufficiently limited the use of the mathematical equation to the practical application of molding rubber products. 450 U.S. at 184, 187, 209 USPQ at 7, 8. In contrast, the claims in Alice Corp. v. CLS Bank 

Applicant submits (Remarks, page 21): “Despite the fact that this claim clearly includes limitations that relate to abstract ideas and even mathematical transformations and manipulations, the accompanying analysis for this Example explains that the claim is in fact patent eligible...”

Examiner’s Response:
	This is not persuasive.	
	The present claims are substantially distinct from the argued example, i.e. the argued example is not applicable to the present claims. As such, arguments relying upon the rationale for the example are not applicable to the present claims. 
	Instead, the present claims merely recite a math concept using words – as per MPEP §2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 

Applicant submits (Remarks, page 21): “...The analysis of claim 1 from Example 43 finds that it is not patent ineligible. Under Step 2A Prong One the analysis finds that claim 1 "recites" a judicial exception at least because it requires "calculating a ratio of C11 to C13 levels" which requires "performing an arithmetic calculation ... this limitation therefore recites a mathematical calculation and therefore "falls into the mathematical concept group of abstract ideas..."

Examiner’s Response:
	This is not persuasive.	
	See MPEP § 2106.04(a): “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation”
	The present claims merely recite a mathematical concept, without significantly more, in words instead of formulae and equations. 
	
Regarding the § 103 Rejection
In view of the applicant’s amendments, the rejection is withdrawn, and a new grounds of rejection is presented below.

Applicant submits (Remarks, pages 22-24): “He does not teach or suggest that the respective lattice nodes are arranged with a jungle gym shape having repeated hexahedrons in three dimensional space....”

Examiner’s Response:
	This is not persuasive. 
e.g. a cube. 
The phrase “jungle gym” is merely, under the broadest reasonable interpretation, describing a lattice/mesh shape – e.g. that the hexahedrons form a mesh.
Or, in other words: the claim conveys, but is not limited to, a mesh comprising 6-sided shapes, e.g. cubes.
See the rejection below for how He teaches the present claim rejections. 

Applicant submits (Remarks, pages 24): “In addition, Applicant's amended independent claims 1 and 13 are distinguishable from the disclosure of He because He does not teach or suggest that the use of a collision rule obtained by satisfying a condition at which the Tsallis divergence between the collision rule itself and a reference collision rule has an extremal value under a given constraint. Moreover, the disclosures of Karlin and Tsallis do not provide the disclosure missing from He.”

Examiner’s Response:
	This is not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In addition, Wilson is now relied upon for this limitation, as was necessitated by amendment – see the rejection below. 

Claim Objections
Claim 13 is objected to because of the following informalities:  The amendment to claim 13 has deleted the period (i.e. the “.”) at the end of the claim. See MPEP §608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).“  Appropriate correction is required. 
Appropriate correction is required.

Specification
The amendment filed Jan. 14th, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The applicant has amended the abstract in such a manner that is not supported by the original filing on Jan 17th, 2019.
The presently amended abstract recites, in part: “A method for designing an article based on an optimal simulated fluid flow result includes (a) c...designing the article based on selecting the optimal simulated fluid flow result. ”
The original abstract is on Jan. 17th, 2019 recites: “In a method for simulating fluid flow using Tsallis entropy and Renyi entropy, the method includes a space defining step, a state determining step, a flow effect generating step, and a state renewal step. In the space defining step, a simulation space having lattices is defined. In the state determining step, a space 
In addition, see the instant specification for at least ¶¶ 141-142, and figures 3-6. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
, as claim 14 was cancelled.
For purposes of Examination, the Examiner treats claim 19 as parallel to claim 17, wherein the Examiner infers that claim 19 will be amended to depend upon claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 10-13, 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of a mathematical concept without significantly more. 

Step 1
	Claims 1 and 13 are directed towards the statutory category of an process.
	 
	
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).



The mathematical concept recited in claim 1 is:
A method... comprising:
	(a) constructing a simulation using a Tsallis divergence to provide a simulated ... result by:
	(i) defining an initial state of a simulation space having a plurality of lattices characterized by respective nodes, wherein, when the initial simulation space is partitioned according to sizes of the plurality of lattices, neighboring nodes have distances therebetween which are homogeneous in each partitioned space, and wherein the respective lattice nodes are arranged with a checkerboard shape in two-dimensional space and are arranged with a jungle gym shape having repeated hexahedrons in three-dimensional space;
	(ii) determining a space occupation state by objects, a ... state, and based on a probability distribution state of a particle with respect to velocity of the particle for the respective nodes of the plurality of lattices of the simulation space;
	(iii) generating a flow effect for the respective nodes of the plurality of lattices of the simulation space by using a collision rule, which is based on a probability distribution of the particle with respect to the velocity of the particle;
the collision rule being obtained by satisfying a condition at which the Tsallis divergence between the collision rule itself and a reference collision rule has an extremal value under a given constraint that provides a simulated ... result;
	AMENDMENT(16/250,891) -2-Attorney. Ref.: CPL-110 (KIST) and (iv) renewing the initial state of the simulation space and varying the space occupation state based on the simulated ... result 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).

As such, the claimed invention is directed towards a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

There are no recitations of a computer or any computer components, however if these were amended it they would be merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for optimally simulating fluid flow,
fluid flow
fluid

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 



	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for optimally simulating fluid flow,
fluid flow
fluid

The claimed invention recites a mathematical concept without significantly more.

Regarding the dependent claims
Claim 2 merely recites another step in the mathematical concept
Claim 3 is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)
 Claim 4 is merely reciting repeating the mathematical concept, i.e. this is part of the mathematical concept. In addition, this is also insignificant extra-solution activity of an insignificant application.
Claim 10 is another step in the mathematical concept including recitation of another mathematical equation
Claim 11 is another step in the mathematical concept including recitation of another mathematical equation
Claim 12 is another step in the mathematical concept 
Claims 16-19 are additional steps in the mathematical concept includes equations for the mathematical concept 

The claimed invention recites a mathematical concept without significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al., “A priori derivation of the lattice Boltzmann equation”, 1997 in view of Wilson, “Stabilization, Extension and Unification of the Lattice Boltzmann Method Using Information Theory”, PhD Dissertation, University of Toronto, 2016 in view of Tsallis, “Some Comments on Boltzmann-Gibbs Statistical Mechanics”, 1995 

Regarding Claim 1
He teaches: 
	A method for optimally simulating fluid flow, comprising: (He see the abstract “The lattice Boltzmann equation ~LBE! is directly derived from the Boltzmann equation by discretization in both time and phase space. A procedure to systematically derive discrete velocity models is presented. A LBE algorithm with arbitrary mesh grids is proposed and a numerical simulation of the backward-facing step is conducted. The numerical result agrees well with experimental and previous numerical results.” – in regards to this being for fluid flow, see equation 7 “To derive the Navier-Stokes equations” and see figure 1 “Nonuniform mesh for the backward-facing step flow simulation.”)
	(a) constructing a simulation ...to provide a simulated fluid flow result by:(He, as cited above, and as shown in figure 1 teaches a “simulation” for “flow” [fluid flow])
	(i) defining an initial state of a simulation space having a plurality of lattices characterized by respective nodes, wherein, when the initial simulation space is partitioned according to sizes of the plurality of lattices, neighboring nodes have distances therebetween which are homogeneous in each partitioned space, and wherein the respective lattice nodes are arranged with a checkerboard shape in two-dimensional space(He, page 6334, last paragraph – “In the above derivation, the discretization of phase space is accomplished by discretizing momentum space in such a way that a lattice structure in configuration space is simultaneously obtained. That is, the discretization of configuration space is determined by that of momentum space” – see the remaining portions of the “derivation”, i.e. an initial state defined with a “lattice structure” wherein ¶ 2 on this page in col. 2 clarifies “To obtain the nine-bit model, configuration space is discretized accordingly, i.e., it is discretized into a square lattice space with a lattice constance” [including nodes], e.g. see figure 1 wherein page 6335 col. 1, ¶ 2 teaches: “To implement arbitrary mesh grids with the LBE method, one first discretizes the configuration space as one desires for a particular problem, that is, one can first generate a mesh according to the physics of a particular problem. Then, on each grid point, one can discretize momentum space as before. Now a local LBE is built on each mesh grid point.”) and are arranged with a jungle gym shape having repeated hexahedrons in three-dimensional space; (He, page 54, col. 2, second to last paragraph: “Similarly, we can also derive two-dimensional sixbit, seven-bit, and three-dimensional 27-bit LBE models” and see figure 1(a) for a visual example of the 2D – a skilled person would have inferred that the 3D models would have been cuboids in the 3D space in a mesh, given that the 2D model is a rectangular mesh)
	(ii) determining a space occupation state by objects, a fluid state, and based on a probability distribution state of a particle with respect to velocity of the particle for the respective nodes of the plurality of lattices of the simulation space; (He, see the citations above, including page 6335 col. 1, ¶ 2 teaches: “To implement arbitrary mesh grids with the LBE method, one first discretizes the configuration space as one desires for a particular problem, Then, on each grid point, one can discretize momentum space as before. Now a local LBE is built on each mesh grid point. The evolution of this discretized Boltzmann equation ...consists of the following three steps. [fluid state and velocity of the plurality of particles and probability distribution of the particles] The first two steps are the usual collision and advection process as in the previous LBE models. After collision and advection, interpolation follows. The interpolation process is what distinguishes the DBE from the LBE method. Because the mesh grids can be arbitrary, the [probability] distribution function fa at one mesh grid point [of a plurality of particles], say X, cannot go to another grid point in general through the advection process as it can in previous LBE models. Therefore, the interpolation step becomes necessary to construct...on each and every mesh grid point from...after the advection process...” – for clarity, see equations 1 to 17 which provide the derivation for the “model” being simulated  including the “distribution function” in equation 2, which is a function of the “velocity” of the particles)
	(iii) generating a flow effect for the respective nodes of the plurality of lattices of the simulation space by using a collision rule, which is based on a probability distribution of the particle with respect to the velocity of the particle; (He, page 6335, col. 1, ¶ 2 “The first two steps are the usual collision [includes collision rules] and advection process as in the previous LBE models. After collision and advection, interpolation follows.”, e.g. figure 1 and then see equations 1-2 which provide the “distributions”, – in other words He teaches that the simulation includes a “collision” “step” wherein this is part of “Now a local LBE is built on each mesh grid point. The evolution of this discretized Boltzmann equation...consists of the following three steps.” – i.e. simulating a fluid flow result [the result of the DBE steps] wherein this includes a “collision” step which includes checking for collisions – in terms of the PDFs – see equations 1-2 of He which relates the “macroscopic” [i.e., the bulk] “distribution function” to the “single-particle distribution function” as part of the “LBE” wherein “The Boltzmann BGK equation can be written in the form of an ordinary differential equation” wherein the equation 1-2 include “relaxation time due to collision” [example of a collision rule based on the probability distribution] – this is the equation that becomes the “discretized Boltzmann equation” being simulated) 
 and (iv) renewing the initial state of the simulation space and varying the space occupation state based on the simulated fluid flow result (He, page 6355, col. 1, ¶ 2 – “the interpolation step becomes necessary to construct...on each and every mesh grid point from after the advection process” – in other words the initial state is renewed and varied with the “interpolation” step based on renewed the results from the “advection” state, until the end of the simulation (see the caption of figure 1)

He does not explicitly teach:
using a Tsallis divergence 
	the collision rule being obtained by satisfying a condition at which the Tsallis divergence between the collision rule itself and a reference collision rule has an extremal value under a given constraint that provides a simulated fluid flow result;

Wilson teaches:
using a ... divergence (Wilson, see Chapter 1 includes pages 2-4, including page 3 for the use of “Entropy functions” with the lattice Boltzmann method to improve the stability of the LBM wherein equation 1.7 and the surrounding description teaches using “Boltzmann’s original H-function” [Boltzmann entropy] wherein page 5 ¶ 3 teaches: “In this thesis we describe a novel, third interpretation of the LBM. This new interpretation is based on the Principle of Minimum Discrimination Information (or Minimum Cross Entropy)” and see figure 1.2 then see chapter 4, § 4.1, ¶ 1: “The main premise of the MinxEnt-LBM is to apply the Principle of Minimum Discrimination Information as the local collision step within the usual LBM framework (see x2.1). That is, in MinxEnt-LBM the only modification to standard LBM methods will be to choose the post-collision probability distribution, ppost, as the probability distribution that minimizes the Kullback-Leibler Divergence subject to constraints.” wherein page 20, last paragraph further clarifies that this is based on “Shannon entropy”)
	the collision rule being obtained by satisfying a condition at which the Tsallis divergence between the collision rule itself and a reference collision rule has an extremal value under a given constraint that provides a simulated fluid flow result; (Wilson, first see figure 2.1 on page 19 which shows the “Schematic workflow of the LBM method beginning in the top left with the physical domain and proceeding to discretization, initialization, streaming and collision steps” wherein “Locally collide using: ● MRT, ● ELBM, ● MinxEnt, ● or other rule” – i.e. using collision rules, including for Wilson’s MinxEnt-LBM method then see chapter 4, § 4.1, ¶ 1: “...That is, in MinxEnt-LBM the only modification to standard LBM methods will be to choose the post-collision probability distribution, ppost, as the probability distribution that minimizes the Kullback-Leibler Divergence subject to constraints... [i.e., the collision rule obtained by satisfying a condition at which the KL divergence has a extreme minimal value under constraints]” and see equation 4.1 and the discrete form in 4.3 – and then see equations 4.4 and 4.5 – this is the “Collision step” using the divergence which shows that the collision rule is obtained by satisfying the divergence between the rule itself [“p” in the equations] and the reference rule based on constraints - as to the reference rule, this is what the collision rule is diverging from in eq. 4.3, i.e. the “q” function – see page 24 ¶¶1-2: “Two final (problem specific) pieces to the MinxEnt-LBM collision step are needed. They are, the choice of q(v) [example of a choice of a reference collision rule and its value] and the minimization method. Regarding the choice of q(v), it will typically differ depending on the system under study, however it must at least meet the requirement,”  , e.g. see § 4.3.1 for an example “Choice of q(v) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from He on a system using the lattice Boltzmann method with the teachings from Wilson on “A novel Lattice Boltzmann method is derived using the Principle of Minimum Discrimination Information (MinxEnt) via the minimization of Kullback-Leibler Divergence (KLD)” (Wilson, abstract). The motivation to combine would have that this would have provided “a more accurate and stable Lattice Boltzmann Method can be implemented.” (Wilson, abstract) .

He, as taken in view of Wilson, does not explicitly teach that this is the Tsallis divergence


	Tsallis divergence (Wilson, page 20, last paragraph – the KL divergence is based on “Shannon Entropy” – see eq. 4.1 on page 23, then see eq. 4.3 wherein “we can discretize
the entropy” – eq. 4.3 includes discretizing the divergence function as well, - also, see § 4.3.3 for an example using “Boltzmann’s H function” [Boltzmann entropy] wherein this then takes the divergence of the entropy and discretizes it
then see Tsallis § II.1 for “Generalized forms for the entropy as a measure of information are commonly discussed within the communities of Information Theory and Statistical Inference.” wherein this includes “Renyi” entropy in equation 3 which, under certain conditions is equal to many others, e.g. “Shannon”, “Pielou”, etc. – this is a “generalization” of the entropy function, then see § II.2 –  “In 1988 we (independently) proposed [35], inspired by multifractals, the generalized entropy” [i.e., Tsallis entropy, the “We” is referring to the authors including Tsallis] wherein “as a starting point for generalizing BG statistics (k is a conventional positive constant).” wherein § II.3 teaches how from Tsallis entropy to “recovers Boltzmann's celebrated formula” and then see §III: “We tried, in Section I, to convince the reader of the necessity of enlarging the horizons of Boltzmann-Gibbs statistics and extensive thermodynamics. In Section II we presented, besides a review of entropic forms that have appeared within the communities of Information Theory and Statistical Inference, a generalized thermostatistical formalism which (i) satisfactorily connects with a consistently generalized thermodynamics, (ii) seems to be mathematically coherent, and (iii) of course embraces, as a particular case, standard thermostatistics. This formalism proved successful for two applications (polytropic model for stellar matter, and Levy flights), both of them presenting and see equations 3 and 10 for the Renyi and Tsallis entropy functions respectively) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from He, as modified above, on a system from Lattice Boltzmann simulations which has “requirements” from Wilson to use a larger variety of “admissible collision integrals” such as ones based on “entropy functions” (see Wilson and He, as cited above) with the teachings from Tsallis on a review article concerning various generalizations of entropy functions for “Boltzmann-Gibbs statistics and normal thermodynamics”  The motivation to combine would have been that Tsallis was to “naturally open the door for the research of generalized formalisms [for the entropy function] that could enlarge the domain of validity of standard statistical mechanics and thermodynamics.” (Tsallis, abstract).

AMENDMENTRegarding Claim 2
He teaches: 
	The method of claim 1, wherein the space occupation state of a respective node in each lattice of the plurality of lattices by the objects is the state determined by whether the node is in a position where the fluid flows freely or in a position where the fluid is prevented from flowing by the objects. (He, see figure 1 – this shows the “mesh” for the “simulation” with “streamlines” which represent the “flow” wherein the nodes at the edges of the “channel” (see 

Regarding Claim 3 
He teaches:
	The method of claim 2, wherein the fluid state is a gas, a liquid, or a combination thereof and has properties including a density, a pressure, a temperature and a flow velocity of the fluid.  (He, as cited above, teaches that there is a “flow simulation” – wherein equation 2 teaches using the “ideal gas constant”, i.e. it is a fluid state of a gas being simulated – and the description of equation 2 clarifies “macroscopic density of mass, velocity, and temperature, respectively.” and the figure 1 caption teaches “pressure at the exit...”, i.e. properties include “pressure”)

Regarding Claim 4
He teaches:
	The method of claim 1, wherein renewing the state of the simulation space and generating the flow effect are repeated until an optimal simulated fluid flow result is obtained.  (He, figure 1 caption: “The convergence criterion is the relative global difference of the velocity fields ...between two successive time iterations less than ...” – which is an example of converging to an optimal result)  

Regarding Claim 10

	The method of claim 1, wherein the collision rule which is obtained under a given condition has an extremal value under a given first constraint, (Wilson, as cited above for a similar limitation in the independent claim teaches this)
wherein the first constraint comprises a condition selected from the group consisting of conservation of mass, conservation of momentum, conservation of energy, and energy transfer velocity, and (He, equation 3 “The macroscopic variables are the ~microscopic velocity moments of the distribution function” wherein this is based on “mass, velocity, and temperature” [conservation of mass, conservation of velocity, and energy transfer velocity] 
wherein the first constraint has a set of discretized particle velocity                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            i
                            =
                            1
                            ,
                             
                            2
                            ,
                             
                            …
                            ,
                             
                            q
                            }
                        
                     having a given number of elements q and an n-th moment                         
                            
                                
                                    
                                        
                                            μ
                                        
                                        ^
                                    
                                
                                
                                    n
                                    
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                            
                                                
                                                    a
                                                
                                                
                                                    2
                                                
                                            
                                            ,
                                            …
                                            
                                                
                                                    a
                                                
                                                
                                                    d
                                                
                                            
                                        
                                    
                                
                            
                             
                        
                    of the discretized particle velocity                         
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                        
                     a with respect to a collision rule                         
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                        
                      (He, equation 9 teaches this – wherein He’s equation 9 is when the “n” for the claimed equation = 0, 1, 2 )

Regarding Claim 11
He teaches: 
	The method of claim 10, wherein the first constraint is defined as a combination of mathematical equations selected in y or more equations expressed as Equation 9 below, Equation 9, (He, see equation 9 – this is the discrete from of “Eqs. (3)”, i.e. this claimed equation is merely stating that the discrete form [with the hat operator] is equal to the integral form [He, equation 8] – He shows this by equating equations 3 (the integral form) to the discrete form)
                
                    
                        
                            
                                
                                    
                                        
                                            μ
                                        
                                        ^
                                    
                                
                                
                                    n
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    
                                        
                                            a
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    
                    
                        
                            u
                            ,
                             
                            θ
                        
                    
                    =
                     
                    
                        
                            
                                
                                    μ
                                
                                
                                    j
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    
                                        
                                            a
                                        
                                        
                                            d
                                        
                                    
                                
                            
                        
                    
                    
                        
                            u
                            ,
                             
                            θ
                        
                    
                
            
	where,                         
                            j
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            …
                            ,
                            y
                            -
                            1
                             
                        
                    

Regarding Claim 12
He, as taken in combination with Wilson above, teaches: 
	The method of claim 1, wherein the reference collision rule is a collision rule ri satisfying the first constraint under a given reference flow velocity and a given reference temperature, as a probability distribution of a particle with respect to a velocity of the particle, and for a set of discretized particle velocity                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            i
                            =
                            1
                            ,
                             
                            2
                            ,
                             
                            …
                            ,
                             
                            q
                            }
                        
                     having a given number of elements q. (He, as cited above, teaches – the PDFs with respect to the velocity of the particles at given temperatures/velocities of the flow for the first constraint along with a discretization of this – i.e. see the integral cited above for claim 1, wherein the                         
                            
                                
                                    ξ
                                
                                
                                    m
                                
                            
                            =
                            
                                
                                    v
                                
                                
                                    n
                                
                            
                        
                     = velocity to the power to the n wherein m = “0” to “4” wherein equation 10’s description clarifies “To derive the nine-bit LBE model, a Cartesian coordinate system is used”, and see the derivation to equation 13 wherein the “zero-velocity vector” and “Now momentum space is discretized with nine discrete velocities                         
                            {
                            
                                
                                    ξ
                                
                                
                                    α
                                
                            
                            |
                            α
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            …
                            ,
                            8
                            }
                        
                    , and then He also teaches that for each of these there is an associated distribution wherein as per equation 2’s description these distributions are a function of “in which R is the ideal gas constant, D is the dimension of the space, and r , u, and T are the macroscopic density of mass, velocity, and temperature, respectively.”
then see Wilson, as cited above, figure 2.1 for “Locally collide using...[a] rule” and see see chapter 4, § 4.1, ¶ 1: “...That is, in MinxEnt-LBM the only modification to standard LBM methods will be to choose the post-collision probability distribution, ppost, as the probability n that minimizes the Kullback-Leibler Divergence subject to constraints...” and see equation 4.1 and the discrete form in 4.3 – and then see equations 4.4 and 4.5)

Regarding Claim 13
	Claim 13 is rejected under a similar rationale as claim 1 above.
	As to the distinction of using Renyi divergence -  see Tsallis, as cited above for claim 1 including for § II.1 on page 546 for “Generalized forms for the entropy as a measure of information are commonly discussed within the communities of Information Theory and Statistical Inference. The first attempt was done, as far as we know, by Schfitzenberger (according to Csiszar [25]) and by Renyi [26] who introduced...” – Tsallis teaches this claimed feature. 
Regarding Claim 16
He, as taken in combination with Wilson and Tsallis teaches:
	The method of claim 1, wherein to optimally simulate a fluid flow result, the Tsallis divergence between a probability distribution                         
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                        
                     and another probability distribution                         
                            
                                
                                    g
                                
                                
                                    i
                                
                            
                        
                     is defined as Equation 5 below,

    PNG
    media_image1.png
    48
    301
    media_image1.png
    Greyscale

where                         
                            δ
                        
                     is a parameter which is a real number that is not 1, and q is the number of the elements of the set of discretized particle velocity, and                         
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                        
                     is related to the collision rule itself which is defined by a symbol                         
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                        
                    , and                         
                            
                                
                                    g
                                
                                
                                    i
                                
                            
                        
                     is related to the reference collision rule.  (Wilson – see § then Tsallis, see equation 3 for the Renyi entropy, equation 10 for the Tsallis entropy functions, and see §II.1 ¶ 1: “After this generalization, many others followed as possible information functions for statistical inference and related purposes” – e.g., the divergence – in other words, it would have been obvious for a skilled person to have modified Wilson’s teaching based on the Boltzmann entropy to use the Renyi/Tsallis entropy which would have resulted in the presently claimed equation – this would have been obvious to do so an Renyi/Tsallis entropy is a more generalized form, e.g. from Renyi as per § II.1 in Wilson one can recover the “Shannon entropy”, e.g. as the “divergence” of Wilson is based on (page 20 of Wilson, last paragraph
in other words: the Renyi/Tsallis divergence is a more “generalized” form of the KL divergence as it is based on a “generalization” of entropy function – as such, 1) the KL divergence of Wilson teaches the presently claimed equation as it is an embodiment of it; and 2) it would have been obvious, based on Tsallis, to further generalize Wilson’s divergence function to arrive at the Renyi/Tsallis divergence)

Regarding Claim 17
He, as taken in combination above, teaches: 
	The method of claim 2, wherein, the collision rule is obtained by satisfying a condition at which the Tsallis divergence between the collision rule itself and a reference collision rule has an extremal value under a given first constraint,  (Wilson, as cited above for the independent claim – and Tsallis as cited above for the specific functions used)
wherein the first constraint comprises a condition selected from the group consisting of conservation of mass, conservation of momentum, conservation of energy, and energy transfer velocity, and (He, equation 3 “The macroscopic variables are the ~microscopic velocity moments of the distribution function” wherein this is based on “mass, velocity, and temperature” [conservation of mass, conservation of velocity, and energy transfer velocity]
in addition: Wilson, § 4.3.2 – the constraints include “Conservation of mass”, “Conservation of momentum” and the like) AMENDMENT(16/250,891) -7-Attorney. Ref.: CPL-110 (KIST) wherein, for the first constraint, an n-th moment                         
                            
                                
                                    
                                        
                                            μ
                                        
                                        
                                            n
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    
                                        
                                            a
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                     of a particle velocity vector                         
                            v
                        
                     with respect to Tsallis distribution                         
                            
                                
                                    f
                                
                                
                                    T
                                
                            
                        
                     is defined as Equation 6 below, 
wherein, for the first constraint, an n-th moment                         
                            
                                
                                    
                                        
                                            μ
                                        
                                        
                                            n
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    
                                        
                                            a
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                     of a particle velocity vector                         
                            v
                        
                     with respect to Tsallis distribution                         
                            
                                
                                    f
                                
                                
                                    T
                                
                            
                        
                     is defined as Equation 6 below, (He, equation 7 – the                         
                            ξ
                            =
                            velocity
                            =
                            v
                        
                    , and feq is a representation of the “single-particle distribution function” – see the description of equation 1 of He which clarifies on this, and see equations 1-6 for more clarification, and in addition see equation 9 of He for the discrete forms which are encompassed by this claimed equation  – in regards to the left-hand side of equation 7, this is the “moment integral”, i.e. the integral used to derive the n-th moments, e.g. see equation 3 as well of He which shows the result of the presently claimed integral for n=0, n=1, and n=2 including the “u” for “velocity” on the left-hand side 
in addition, to see the discrete form: see Wilson page 42 starting at equation 5.2)
                
                    
                        
                            
                                
                                    μ
                                
                                
                                    n
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    
                                        
                                            a
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    
                    
                        
                            u
                            ,
                             
                            θ
                        
                    
                    =
                     
                    
                        
                            ∫
                            
                                -
                                ∞
                            
                            
                                ∞
                            
                        
                        
                            
                                
                                    v
                                
                                
                                    n
                                
                            
                            
                                
                                    f
                                
                                
                                    T
                                
                            
                            
                                
                                    v
                                    ,
                                    u
                                    ,
                                    θ
                                
                            
                            d
                            v
                             
                        
                    
                
            
 Equation 6, where u is a flow velocity variable and                         
                            θ
                        
                     is a temperature variable  (He, as cited above – the “moment integral” accounts for/is a function of “mass, velocity, and temperature,” as per page 6333 col 2 ¶ 1 – the claimed equation conveys merely that the moment term is a function of these by use of the “,”/comma - also see the instant specification ¶ 74-76 which further shows this), and in Equation 6, the particle velocity vector to the power of n is expressed by using the coordinate component                         
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     where i=1, 2,..., d for d-dimensional space of the Cartesian coordinate system as Equation 7 below, 
                        
                            
                                
                                    v
                                
                                
                                    n
                                
                            
                            =
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                             
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                            …
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            d
                                        
                                    
                                
                            
                        
                     Equation 7,
wherein a is a natural number including 0 when a = 1, 2, ..., d, and                         
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            +
                            …
                            +
                            
                                
                                    a
                                
                                
                                    d
                                
                            
                            =
                            n
                        
                    (He, as cited above, teaches this – this                         
                            
                                
                                    ξ
                                
                                
                                    m
                                
                            
                            =
                            
                                
                                    v
                                
                                
                                    n
                                
                            
                        
                     = velocity to the power to the n wherein m = “0” to “4” wherein equation 10’s description clarifies “To derive the nine-bit LBE model, a Cartesian coordinate system is used”, and see the derivation to equation 13 wherein the “zero-velocity vector” and “Now momentum space is discretized with nine discrete velocities                         
                            {
                            
                                
                                    ξ
                                
                                
                                    α
                                
                            
                            |
                            α
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            …
                            ,
                            8
                            }
                        
                    

Regarding Claim 18
Tsallis teaches: 
	The method of claim 13, wherein to optimally simulate a fluid flow result, the Renyi divergence between a probability distribution                         
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                        
                     and another probability distribution                         
                            
                                
                                    g
                                
                                
                                    i
                                
                            
                        
                     is defined as Equation 5 below,

    PNG
    media_image2.png
    53
    468
    media_image2.png
    Greyscale

where                         
                            δ
                        
                     is a parameter which is a real number that is not 1, and q is the number of the elements of the set of discretized particle velocity, and                         
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                        
                     is related to the collision rule itself which is defined by a symbol                         
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                        
                    , and                         
                            
                                
                                    g
                                
                                
                                    i
                                
                            
                        
                     is related to the reference collision rule. (Wilson – see § 4.3.3 for an example wherein equation 4.29 is the Boltzmann entropy function and the following equation is the divergence of the Boltzmann equation and eq. 430 is the “discretized” divergence – then Tsallis, see equation 3 for the Renyi entropy, equation 10 for the Tsallis entropy functions, and see §II.1 ¶ 1: “After this generalization, many others followed as possible information functions for statistical inference and related purposes” – e.g., the divergence – in other words, it would have been obvious for a skilled person to have modified Wilson’s teaching based on the Boltzmann entropy to use the Renyi/Tsallis entropy which would have resulted in the presently claimed equation – this would have been obvious to do so an Renyi/Tsallis entropy is a more generalized form, e.g. from Renyi as per § II.1 in Wilson one can recover the “Shannon entropy”, e.g. as the “divergence” of Wilson is based on (page 20 of Wilson, last paragraph
in other words: the Renyi/Tsallis divergence is a more “generalized” form of the KL divergence as it is based on a “generalization” of entropy function – as such, 1) the KL divergence of Wilson teaches the presently claimed equation as it is an embodiment of it; and 2) it would have been obvious, based on Tsallis, to further generalize Wilson’s divergence function to arrive at the Renyi/Tsallis divergence)

Regarding Claim 19


                        
                            
                                
                                    v
                                
                                
                                    n
                                
                            
                            =
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                             
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                            …
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            d
                                        
                                    
                                
                            
                        
                     Equation 7,
wherein a is a natural number including 0 when a = 1, 2, ..., d, and                         
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            +
                            …
                            +
                            
                                
                                    a
                                
                                
                                    d
                                
                            
                            =
                            n
                        
                    
	The method of claim 13, wherein to optimally simulate a fluid flow result, the Renyi divergence between a probability distribution                         
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                        
                     and another probability distribution                         
                            
                                
                                    g
                                
                                
                                    i
                                
                            
                        
                     is defined as Equation 5 below,

    PNG
    media_image2.png
    53
    468
    media_image2.png
    Greyscale

where                         
                            δ
                        
                     is a parameter which is a real number that is not 1, and q is the number of the elements of the set of discretized particle velocity, and                         
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                        
                     is related to the collision rule itself which is defined by a symbol                         
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                        
                    , and                         
                            
                                
                                    g
                                
                                
                                    i
                                
                            
                        
                     is related to the reference collision rule. 

Regarding Claim 19

	The method of claim 14, wherein
	wherein the collision rule is obtained by satisfying a condition at which the Renyi entropy divergence between the collision rule itself and a reference collision rule which is obtained under a given condition has an extremal value under a given first constraint, and, wherein the first constraint comprises a condition selected from the group consisting of conservation of mass, conservation of momentum, conservation of energy, and energy transfer velocity, and wherein, for the first constraint, an n-th moment                         
                            
                                
                                    
                                        
                                            μ
                                        
                                        
                                            n
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    
                                        
                                            a
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                     of a particle velocity vector                         
                            v
                        
                     with respect to Renyi distribution                         
                            
                                
                                    f
                                
                                
                                    T
                                
                            
                        
                     is defined as Equation 6 below, 
                
                    
                        
                            
                                
                                    μ
                                
                                
                                    n
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    
                                        
                                            a
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    
                    
                        
                            u
                            ,
                             
                            θ
                        
                    
                    =
                     
                    
                        
                            ∫
                            
                                -
                                ∞
                            
                            
                                ∞
                            
                        
                        
                            
                                
                                    v
                                
                                
                                    n
                                
                            
                            
                                
                                    f
                                
                                
                                    T
                                
                            
                            
                                
                                    v
                                    ,
                                    u
                                    ,
                                    θ
                                
                            
                            d
                            v
                             
                        
                    
                
            
 Equation 6, where u is a flow velocity variable and                         
                            θ
                        
                     is a temperature variable, and in Equation 6, the particle velocity vector to the power of n is expressed by using the coordinate component                         
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     where i=1, 2,..., d for d-dimensional space of the Cartesian coordinate system as Equation 7 below, 
                        
                            
                                
                                    v
                                
                                
                                    n
                                
                            
                            =
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                             
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                            …
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            d
                                        
                                    
                                
                            
                        
                     Equation 7,
wherein a is a natural number including 0 when a = 1, 2, ..., d, and                         
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            +
                            …
                            +
                            
                                
                                    a
                                
                                
                                    d
                                
                            
                            =
                            n
                        
                    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nielsen et al., “On Renyi and Tsallis entropies and divergences for exponential families”, 2011 – see § I including the teachings on KL divergence, see § II for the Renyi and Tsallis Divergences 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147